347 F.2d 376
Emeary MORELAND, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 8003.
United States Court of Appeals Tenth Circuit.
June 22, 1965.

Emeary Moreland, Jr., pro se.
Richard T. Spriggs, Asst. U.S. Atty., Denver, Colo.  (Lawrence M. Henry, U.S. Atty., Denver, Colo., with him on the brief), for appellee.
Before PICKETT, LEWIS and SETH, Circuit Judges.
PER CURIAM.


1
The appellant Moreland was convicted in the United States District Court for the District of Colorado of the crime of armed robbery, in violation of 18 U.S.C. 2114.  His conviction was affirmed.  Moreland v. United States, 10 Cir., 270 F.2d 887.  This proceeding under 28 U.S.C. 2255 attacks the judgment and sentence on the ground that Moreland's arrest by state officers without a warrant was in violation of his constitutional rights.  We find no error in the trial court's dismissal of the petition without a hearing.


2
An illegal arrest without more does not void a conviction and is not grounds for collateral attack under Section 2255.  Tanner v. United States, 10 Cir.,  296 F.2d 218; Roddy v. United States, 10 Cir. 296 F.2d 9; Klink v. Looney, 10 Cir., 262 F.2d 119; Whitney v. Zerbst, 10 Cir., 62 F.2d 970.


3
Affirmed.